Dismissed and Memorandum Opinion filed February 1, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00881-CR
____________
 
STEPHANIE SALAZAR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal Court
at Law No. 10
Harris County, Texas
Trial Court Cause No. 1565612
 

 
M E M O R
A N D U M   O P I N I O N
A jury convicted appellant of theft.  On July 27, 2010, the
trial court sentenced appellant to confinement for 180 days in the Harris
County Jail.  The trial court suspended appellant’s sentence and placed her on
community supervision.  Appellant filed a notice of appeal on August 20, 2010. 

On December 23, 2010, this court ordered a hearing to
determine why appellant had not filed a reporter’s record in this appeal.  On January
19, 2011, the trial court forwarded a supplemental clerk’s record containing
the conditions of community supervision, which reflected that appellant
withdrew her appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P. 42.2(a).  However, based upon the
trial court’s representation that appellant does not want to continue her
appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case.  See Tex. R. App.
P. 2.
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Frost and Christopher. 
Do Not Publish
— Tex. R. App. P. 47.2(b).